DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
2.	Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 3-7 and 10-14 are also objected to as being dependent on Claims 2 and 9 above.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on the 24th of July, 2019, 17th of January, 2020, 12th of August, 2020 and 27th of January, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2018/0109450 A1 to Filfils et al. (Filfils) (NOTE: The examiner is relying on provisional application No.: 62/408,422 date of 14th of October, 2016), in view of Patent No.: US 9,374,311 B1 to Zhou et al. (Zhou) as disclosed in the IDS.  
	As to Claims 1, 8 and 15, Filsfils discloses a network device, comprising: 
a processor (Fig. 4, ‘processor 414’), and 
a non-transitory machine-readable storage medium storing machine executable instructions which are executable by the processor to: 
establish a Forward Information DataBase (FIB) entry (‘in the example of the two SR-TE paths described above, ToR node 12 may program its Forwarding Information Base (FIB) as follows’, ¶ 0076), wherein the FIB entry comprises the number of Unequal Cost Multipath (UCMP) table (‘the Weight attribute may be an optional path attribute of the BGP update message 210. When present, the Weight attribute specifies a weight to be associated with the corresponding Segment List, for use in unequal-cost multipath. In some embodiments, Weights may be applied by summing the total value of all of the weights for all Segment Lists, and then assigning a fraction of the forwarded traffic to each Segment List in proportion its weight's fraction of the total’, ¶ 0072), and 

Filsfils does not expressly disclose establish a Forward Information DataBase (FIB) entry, wherein the FIB entry comprises the number of Unequal Cost Multipath (UCMP) entries in a UCMP table corresponding to N paths configured to be equal cost with each other between the network device and a destination network device, and an address of the destination network device, wherein the number of the UCMP entries in the UCMP table is equal to a preset fixed value, and N is an integer more than or equal to 2.
Zhou discloses establish a Forward Information DataBase (FIB) entry, wherein the FIB entry comprises the number of Unequal Cost Multipath (UCMP) entries in a UCMP table corresponding to N paths configured to be equal cost with each other between the network device and a destination network device, and an address of the destination network device, wherein the number of the UCMP entries in the UCMP table is equal to a preset fixed value, and N is an integer more than or equal to 2 (‘as illustrated in Fig. 4, WCMP groups may be implemented in a table, such as WCMP table 266. Each WCMP group may comprise weights assigned to the ports of a given Tier 1 switch for a distribution of data to the plurality of Tier 2 switches. According to one example, the weights may correspond to a number of entries in the table. The WCMP table 266 may be an Equal Cost Multi-Path (ECMP) table of a switch chip hardware, with entries arranged to effect WCMP flow distribution. Each WCMP group may be stored in a contiguous block of entries in the table, with its base index referenced by the forwarding rules. Traffic matching these forwarding rules may be spread among the member egress ports of referenced WCMP group. Replication of member ports may serve to implement weighted distribution of traffic in the WCMP group. Using Fig. 3 as an example, traffic matching a destination IP for the switch 116 may be distributed among ports 1-6, ports 7-11, and ports 12-16 with weights of 5, 6, and 6, respectively. Accordingly, as shown in Fig. 4, wcmp_group_2 of size 90 (e.g., (6 ports (1-6)*weight of 5)+(5 ports (7-11)*weight of 6)+(5 ports (12-16)*weight of 6)=30+30+30=90) may be created in the WCMP table 266’, Col. 5, ll 33-54).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘establish a Forward Zhou into Filsfils so as to effectively increase throughput and speed, while keeping down costs in a multi-stage network, Zhou Col. 10, ll 18-20. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463